Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00483-CV

                                         Rowland MARTIN, Jr.,
                                               Appellant

                                          v.
                           Edward BRAVENEC and Law Office and
                Edward BRAVENEC and The Law Office of McKnight and Bravenec,
                                       Appellees

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-07644
                               Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 1, 2014

DISMISSED

           After this appeal was abated to the trial court to consider an affidavit of indigence filed by

appellant in this appeal, the trial court entered an order granting the contests to appellant’s affidavit

and finding that the appellant is not indigent. On August 26, 2014, appellant filed a third

supplemental notice of appeal which this court construed as a motion for review. See TEX. R. APP.

P. 20.1(j)(1). By order dated August 27, 2014, this court denied appellant’s motion for review and

ordered appellant to file written proof by September 19, 2014, establishing that he had paid or

made arrangements to pay the fees for the preparation of the clerk’s record and reporter’s record
                                                                                      04-14-00483-CV


for this appeal. Our order stated that if appellant failed to file written proof within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(b).

       On September 18, 2014, appellant filed a “Motion to Rehear in Part and to Abate in Part

Pursuant to the Texas Citizen’s Participation Act.” Appellant’s motion is denied. Because

appellant failed to file written proof of record payment in accordance with this court’s prior order,

this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b-c).

                                                  PER CURIAM




                                                -2-